 



Exhibit 10.1

MANAGEMENT CONSULTING SERVICES AGREEMENT

MEMORANDUM OF AGREEMENT made at Sunrise, Florida, USA on April 22, 2004

     
BY AND BETWEEN:
  Mayor’s Jewelers, Inc., a company incorporated under the laws of Delaware and
having its head office at 14051 North West 14th Street, Sunrise, Florida 33323
USA (hereinafter referred to as “Mayor’s”)
 
   
AND:
  Regaluxe Investment Sarl, a body incorporated under the Laws of Luxembourg and
having its head office at 26, Rue Louvigny, Luxembourg (hereinafter referred to
as “Regaluxe”),

THIS AGREEMENT WITNESSETH THAT, in consideration of the mutual covenants herein
contained, it is agreed by and between the Parties as follows:

ARTICLE ONE
INTERPRETATION



1.1.   Definitions. For the purposes hereof, the following words and phrases
shall have the following meanings, respectively, unless otherwise specified by
the context:



(a)   “Advisory, Management and Corporate Services” shall have the meaning
ascribed thereto at Section 2.1 and shall be hereinafter referred to as AMCS;



(b)   “Agreement” shall mean this Management Consulting Services Agreement and
all instruments supplemental hereto or any amendment or confirmation hereof;
“herein”, “hereof”, “hereto” and “hereunder” and similar expressions mean and
refer to this Agreement and not to any particular Article, Section, Subsection
or other subdivision;



(c)   “Event of Default” shall have the meaning ascribed thereto at Section 4.2;



(d)   “Parties” shall mean Mayor’s and Regaluxe and “Party” shall mean any one
of them;



1.2   Gender. Any reference in this Agreement to any gender shall include all
genders and words used herein importing the singular number only shall include
the plural and vice versa.



1.3   Headings. The division of this Agreement into Articles, Sections,
Subsections and other subdivisions and the insertion of headings are for
convenience or reference only and shall not affect or be utilized in the
construction or interpretation hereof.



1.4   Severability. Any Article, Section, Subsection or other subdivision of
this Agreement or any other provision of this Agreement which is, or becomes,
illegal, invalid or unenforceable shall be severed here from and shall be
ineffective to the extent of such illegality, invalidity or unenforceability and
shall not affect or impair the remaining

 



--------------------------------------------------------------------------------



 



    provisions hereof, which provisions shall be severed from any illegal,
invalid or unenforceable Article, Section, Subsection or other subdivision of
this Agreement or any other provisions of this Agreement.



1.5   Entire Agreement. This Agreement, together with any documents to be
delivered pursuant hereto or thereto, constitute the entire agreement between
the Parties pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties.



1.6   Waiver. No waiver of any of the provisions of this Agreement shall be
deemed to constitute a waiver of any other provisions (whether similar or not)
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided in writing and duly executed by the Party to be bound thereby.



1.7   Governing Law. This Agreement shall be governed, interpreted and construed
in accordance with the Laws of the State of Delaware applicable therein.



1.8   Language. The parties have required that this Agreement and all documents
or notices relating thereto be in the English language.



1.9   Accounting Principles. Accounting terms not otherwise defined have the
meanings ascribed thereto under U.S. Generally Accepted Accounting Principles
(GAAP). Wherever in this Agreement reference is made to GAAP.



1.10   Currency: Unless otherwise indicated, all Dollar amounts in this
Agreement are expressed in US Dollars.



1.11   Independent contractor. Nothing contained in this Agreement shall be
construed as creating any relationship between the Parties other than that of
independent contractors. Regaluxe shall not represent to third parties being
authorized or entitled to execute or agree on behalf of Mayor’s or bind Mayor’s
to any agreement or document of any kind whatsoever.

ARTICLE TWO
SERVICES



2.1   Advisory, Management and Corporate Services. On Mayor’s request, Regaluxe
agrees to provide to Mayor’s the services (collectively known as the “AMCS”)
outlined in the Attachment 1 “Offer of “A.M.C.S.” to Mayor’s Jewelers Inc.”



2.2   Representations and Warranties. Regaluxe hereby represents and warrants to
Mayor’s as follows and acknowledges that Mayor’s is relying upon such
representations and warranties in connection with this Agreement:



(a)   the personnel of Regaluxe will have the required skills and capacity to
provide AMCS in accordance with this Agreement;



(b)   Regaluxe knows of no facts or circumstances, which would prevent it from
providing personnel to Mayor’s hereunder; and

2



--------------------------------------------------------------------------------



 



(c)   Regaluxe represents that the amounts to be invoiced to Mayor’s shall be
reasonable in all circumstances, having regard to the nature of the services to
be rendered, the qualifications of the person providing such services and
generally prevailing market conditions.



2.3   Standard of Performance. The personnel of Regaluxe will perform AMCS in a
professional and prudent manner, using sound and proven principles and
procedures.



2.4   Notification. Each Party shall forthwith notify the other Party of any
circumstances or facts that materially and adversely affect or could reasonably
be expected to materially and adversely affect such Party’s performance of its
obligations hereunder.

ARTICLE THREE
FEES



3.1   Fees. Effective the date hereof, Mayor’s shall, in consideration of
Regaluxe agreeing to provide AMCS to Mayor’s, pay to Regaluxe a maximum amount
of US$125,000 for the two-month period ending June 30, 2004, and US$125,000 for
each quarter afterwards up to and including the quarter ending March 31, 2005.
Payments to Regaluxe will be pro-rated monthly and will by paid by Mayor’s on
the 10th of each calendar month. Regaluxe shall provide Mayor’s with an invoice
satisfactory to support said payments. If necessary, Regaluxe can invoice to
Mayor’s additional fees for extraordinary activities upon Mayor’s prior
approval. Should the $US / € exchange rate increase to and remain above 1,30$ /
1€ or decrease to and remain below 1$ / 1€ for 15 consecutive business days, the
Parties agree to reevaluate the Fees and make adjustments as they deem
necessary.



3.2   Other Out-of-Pocket Disbursements. Mayor’s will also reimburse, upon
presentation of supporting documents, Regaluxe for the following direct
out-of-pocket disbursements reasonably and actually incurred by Regaluxe in the
performance of AMCS:



(a)   lodging and transportation expenses reasonably incurred by the personnel
of Regaluxe in the performance of AMCS; and



(b)   such other out-of-pocket disbursements.



    In no event shall these expenses exceed US$7,500 in any quarter without the
prior written consent of Mayor’s.



3.3   Invoices. Regaluxe will invoice Mayor’s for amounts payable pursuant to
Sections 3.1 and 3.2. Each invoice will be itemized to show, among other things,
the kind of professional skill who, during the calendar month, rendered AMCS and
the number of hours worked by each, and details of out-of-pocket disbursements
and expenses covered by such invoice together with supporting vouchers and
receipts.



    If needed any applicable exchange rate will be calculated in accordance with
GAAP.

3



--------------------------------------------------------------------------------



 



3.4   Credit Agreement. If a default or an event of default exists under that
certain Revolving Credit, Tranche B Loan and Security Agreement, dated as of
August 20, 2002, by and among Mayor’s, Mayor’s Jewelers of Florida, Inc., a
Florida corporation, and each of the other Domestic Subsidiaries parties
thereto, Fleet Retail Group Inc., GMAC Commercial Finance LLC, Back Bay Capital
Funding LLC, and Fleet Retail Group Inc., as amended, Mayor’s shall not be
obligated to pay the fees set forth in this Article Three until such default has
been cured.

ARTICLE FOUR
TERM; REMEDIES



4.1   Term. This Agreement will become effective on May 1st, 2004 and will
remain in effect until March 31st, 2005. Thereafter, forty-five (45) days prior
to the end of the term and each renewal term, Regaluxe will provide Mayor’s with
a comprehensive and detailed report of all of the work performed during such
term, and upon Mayor’s review and consideration of such report, Mayor’s may
renew the Agreement for an additional one (1) year term by providing notice
thereof to Regaluxe.



4.2   Event of Default. An “Event of Default” will mean any of the following:



(a)   The failure by any Party to perform or fulfill any obligation pursuant to
the Agreement;



(b)   Failure by Regaluxe to provide at least 250 hours of service to Mayor’s in
any quarter; and



(c)   The bankruptcy of any Party or the making by such Party of an assignment
for the benefit of creditors, or the appointment of a trustee or receiver and
manager or liquidator to such Party for all or a substantial part of its
property, or the commencement of bankruptcy, reorganization, arrangement,
insolvency or similar proceedings by or against such Party under the laws of any
jurisdiction, except where such proceedings are defended in good faith by such
Party.



4.3   Remedies. If any Event of Default shall have occurred to any Party, then
the other Party may immediately terminate this Agreement and exercise the
remedies permitted by the law.



4.4   Default Interest. If any Party fails to pay as and when due and payable
any amount hereunder which is not in dispute, then such Party shall pay interest
on such amount from the due date up to and including the date when such amount
and all interests thereon are paid in full at the rate per annum equal to
(i) the rate of interest commonly known and referred to as the U.S. Prime Rate
as published in the Wall Street Journal plus (ii) one percent (1%). Such
interests shall be payable on demand.

ARTICLE FIVE
GENERAL



5.1   Notices. Any notice, consent, approval, direction or other instrument
required or permitted to be given hereunder shall be in writing and given by
delivery or sent by telex, telecopier or similar telecommunication device and
addressed:

4



--------------------------------------------------------------------------------



 



(a)   in the case of Mayor’s to:

     
Attention:
  Chief Executive Officer
Mayor’s Jewelers Inc.,
14051 North West 14th Street,
Sunrise, Florida 33323
USA



(b)   in the case of Regaluxe to:

      Attention:   The Group CEO
Regaluxe Investment SàrL
26, Rue Louvigny, Luxembourg       and a copy to:   Group Controller;
Regaluxe Investment SàrL – Branch Office
Via Pomba 1, 10123,
Turin, Italy.



    Any notice, consent, approval, direction or other instrument given as
aforesaid shall be deemed to have been effectively given and received, if sent
by telex, telecopier or similar telecommunications device on the next business
day following such transmission or, if delivered, to have been given and
received on the date of such delivery. Any Party may change its address for
service by written notice given as aforesaid.

[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
and at the place first above mentioned.

            REGALUXE INVESTMENT SàrL
      By:   /s/ Filippo Recami         Name:   Filippo Recami        Title:  
Group CEO     

            MAYOR’S JEWELERS, INC.
      By:   /s/ Marc Weinstein         Name:   Marc Weinstein        Title:  
SVP and CAO   

6